DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The rejections of claims 8-17 under 35 U.S.C. 103 have been withdrawn in light of the Applicants’ amendments.
Claims 8 and 11-17 have been amended.  Thus, claims 8-17 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 1, 2022 has been considered by the examiner.

Allowable Subject Matter
Claims 8-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The most similar art of work, Nicodemus et al. [U.S. Patent Publication 2018/0072345], discloses a vehicle being controlled by an external control device that enables the autonomous control of the vehicle to a parking space (paragraphs 0021, 0022, and 0023).  The second most similar art of record, Levy et al. [U.S. Patent Publication 2019/0137290], discloses an autonomous vehicle having a vehicle display and control system where the vehicle texts a user to provide it with a code to enable its autonomous driving ability (paragraph 0057) while the third most similar art of record, Haag [U.S. Patent Publication 2003/0069665], discloses a patron being provided with an authorization code (paragraph 0107).  However, no art of record discloses transmitting, by the driver, the release code to the parking system in order to grant a drive release for autonomous transferring of the motor vehicle and transferring, by the parking system, the motor vehicle to a free parking space of the parking system without a driver in response to granting the drive release.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                         

/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689